2. Kidnapping in Gaza of the journalist Alan Johnston
The next item is the debate on six motions for resolutions on the kidnapping in Gaza of the journalist Alan Johnston.
author. - Madam President, with your agreement I should like to begin by saying that last week over one thousand BBC staff, friends and colleagues of Alan Johnston gathered at vigils for him at BBC buildings across the world. I should like to welcome the BBC staff working here in Strasbourg who, in tribute to their missing colleague, are in the public gallery today to listen to our debate.
(Applause)
When a kidnapping takes place anywhere in the world, the victim's friends and family always look to the media to keep the fate of their loved one in the eye of the public and of us as politicians. When the kidnapped person is himself a journalist, it is our responsibility to cherish their fate as they cherish others'.
Such is the case with BBC journalist Alan Johnston, abducted in Gaza 46 days ago. Alan's career personally symbolises the outstanding reputation of the BBC for integrity and objectivity. Having previously worked in Uzbekistan and Afghanistan, Alan is passionate about his reporting on the Palestinian people, with whom he has a close connection and for whom he has deep respect. This has resonated among his audience, 50 000 of whom have this week signed the online petition asking for his release.
Our first thoughts are, of course, with Graham and Margaret Johnston and with the other members of his family, to whom we send our sympathy and support.
I would like to pay tribute to the efforts of all the BBC management and staff and to journalists, trade unions in Britain and worldwide who have led the campaign for Alan's release.
One of the colleagues here today told me that Alan is known quite simply as someone who brings stories to life. Today his life is our story. Alan Johnston's courageous presence, as the only permanently-based Western journalist in Gaza, has precisely enabled him to report the suffering of the Palestinian people, and now he has become the ultimate case of a journalist caught up in his own story - a victim of the suffering itself.
We are told that Alan remains alive and secure, but not who is holding him. We can speculate whether his abduction was for reasons of politics, money or recognition, but we do not know which, if any. We can recognise that to prevent what has happened to Alan from happening to others requires a political understanding and solution.
However, today our response is not political - it is humanitarian, to say to whoever is listening: release Alan Johnston without harm and without hindrance. The European Parliament should welcome the assurances of help made by Europe's Foreign Ministers this week and of 'permanent contact' promised by our own High Representative. We are sure you will act on these promises. I understand too that Commissioner Almunia, responding to today's debate, will pledge that his colleague Mr Michel will this weekend press Alan Johnston's case with President Abbas and representatives of the Palestinian Authority. We thank you.
The European Parliament acknowledges the support and cooperation of the Palestinian Authority and we are proud of Europe's support to sustain your staff and the vital services they provide, but it is your intelligence services who have been able to make contact with those who have abducted Alan, and it is in you that we place our hopes for a breakthrough.
In radio circles, they say that the biggest crime is to say nothing into the microphone. Alan Johnston's kidnapping is the radio silence that now must come to an end.
(Applause)
author. - (PL) Madam President, there are reporters who carry out their duties to a more or less satisfactory extent, just as there are better and worse media. Alan Johnston was a good journalist, working for a well-known, popular and respected medium, namely the BBC. Alan Johnston was kidnapped, in spite or because of the fact that he specifically wanted to work for and among the people of the Middle East, an area currently facing crisis. He worked for these people as he informed the world of their situation and, by providing us with information, allowed us politicians to also attempt to resolve the crisis, a crisis over which we sadly have very little influence.
Madam President, kidnappings, terrorism and murder are sadly all phenomena that are part of today's world, a world where there are no principles left, not even - if one may describe it thus - the principles of warfare. These wars are being fought in the most base manner. Alan Johnston fell victim to this phenomenon. To a certain extent, we are all victims. I hope that the relevant authorities will do everything possible to free Alan Johnston.
author. - Madam President, there is no doubt that Palestinians in Gaza are suffering greatly through the gross violation of their human rights by the dreadful siege situation imposed on them by the aggressive Israeli Government actions and the tolerance shown for such actions by Western governments.
At the same time, there is no doubt that the daily plight of the Palestinian people is brought to public attention worldwide through the work of journalists. These journalists risk their lives in order to serve the cause of freedom of information and consequently assist in promoting the Palestinian people's fight for justice. The kidnapping of journalists such as Alan Johnston is, therefore, against the interests of the Palestinian people and is severely damaging their just demands. We call upon the Palestinian people to redouble their efforts to secure the release of Alan Johnston. We believe that in so doing they will be helping themselves most of all.
author. - (NL) Madam President, Gaza is a small, but very urbanised area, virtually cut off from the outside world. Opposition from the neighbouring Israel has meant that the port and airport that had been planned with EU funds have not come into being, any more than has the open link with the much larger part of the future Palestinian state along the river Jordan. Israel was, for a long time, a place that offered employment, but it has largely taken this option away for fear of attacks, and admits far fewer people into the country via the border post of Erez.
Israel also controls the border crossing with Egypt. In this isolated area, a large section of the Palestinian population live like sardines, with no job, with no income and with no adequate housing. The wise decision to remove the Israeli colonist villages from this coastal strip may have done something for those who had lived in them and who were hated by those around them, but hardly anything for anyone else there.
Gaza is a disaster area full of people without any future to look forward to, and that makes it a sort of prison or breeding ground for acts of despair. For a long time, these acts of despair mainly consisted of suicide attacks against Israeli targets, but they also include kidnappings. Alan Johnston is the fifteenth journalist to be kidnapped in Gaza and in the month following his kidnap, nothing was heard about him for a long time.
All Palestinian leaders, President Mahmoud Abbas, Prime Minister Ismail Haniya and the PLO's imprisoned party leader, Marwan Barghouti, unanimously condemn heinous acts of this kind. A lack of convincing success stories on the path to a state of their own and to provisions and income for their people has meant that they are losing control over events. Without any prospects for the future, unknown criminals are taking over power. This does not do anything to make the situation in Palestine or Israel any better. Journalists in Iraq and Afghanistan, for example, are less and less able to follow events on the ground. This is why we must be vigilant, and this is why the kidnapped journalists must be freed.
author of the motion for a resolution. - (SV) Madam President, last year, journalists throughout the world suffered a record number of kidnappings and deaths. We now have a duty to ensure that that record is not beaten in 2007, and we have an obligation to help bring about the release of Alan Johnston.
My thoughts go out to his immediate and extended family and to his colleagues, and I have to say that I have high hopes of his being released. We know that Palestinian leaders condemn the kidnapping and that the kidnappers do not have the support of the Palestinian people. We know that they understand that Alan Johnston has done more than anyone to report on their suffering over a period of 16 years. Armed with these factors, we too can help bring about his release.
I have been in Gaza myself and know how difficult the situation is there. However, it is by ensuring the presence of as many journalists as possible there and making sure that as many journalists as possible write about what is happening that those in Gaza have the best chance of getting us all to help improve the situation of the people. Because the Palestinian people know that the kidnapping in question is contrary to their interests, I am certain that the kidnappers will not receive any support and that they will, in the end, have to release Alan Johnston.
author. - (EL) Madam President, allow me too to express my regret about this incident. Yet another journalist who had the courage to work in difficult and dangerous conditions has fallen victim to kidnappers, thereby also depriving us of the information which we politicians and international public opinion can get about the tragic conditions that prevail in the area.
I trust that the fact that this has galvanised public opinion and the political leadership in the Palestinian territories and the efficacy of the National Unity Government, which is becoming more visible day by day, will help to bring about the release of the journalist Alan Johnston, identify those responsible and apportion responsibility.
A mission of members, including me and some of my honourable friends present in the House, shall be going to the Palestinian territories next week. Within the framework of international conventions and our bilateral relations with the Palestinian Authority, we shall convey our concern and exert all possible pressure - if the matter has not already been resolved - to get Alan Johnston released and to secure as many guarantees for the safety of local citizens and visitors to the area as possible.
on behalf of the PPE-DE Group. - Madam President, I hope this debate and resolution will add, in some small way, to the international pressure to successfully achieve the release of Alan Johnston following his abduction two weeks ago.
We in this Parliament must speak out strongly to send a clear message of condemnation of the acts of violence that have taken place and the kidnapping of a man who has gained a reputation as one of the world's leading media broadcasters. He has built up a reputation over many years - but in particular during the last three years in Gaza - as a broadcaster who is objective and balanced in his reporting of a very difficult situation.
We call on everybody who has any influence or power over his captors to do all they can to secure his release. For the Palestinian people themselves, this crisis is adding to an already tragic situation. It is sending out a message to the rest of the world that not even experienced journalists are welcome or safe in Gaza.
This is a man who has been informing the rest of the world of the suffering, injustice and tragedy that continues there. Targeting him by kidnapping him is not only an appalling crime in itself, but it is self-defeating in terms of the Palestinian people's cause.
Gaza is isolated enough without cutting off accurate media reporting. We are calling on the Palestinian Authority in particular to work for his release as an absolute priority and on the Council and Commission to maximise their efforts to that end.
Finally, to Alan Johnston's family and friends, I express my sincere support on behalf of the PPE-DE Group in this Parliament. I hope that their ordeal will soon have a relieving and positive conclusion.
on behalf of the ALDE Group. - I too would like to offer my support and that of the ALDE Group to Alan Johnston and his family.
I do not think any of us can imagine why he is being held. He is a man who has consistently spoken up for the Palestinian people. To kidnap someone like him is unbelievable. What do they hope to achieve? It certainly does nothing for the Palestinian cause, as many Palestinians themselves have pointed out. His only offence is his belief that the story of Gaza and its people should be told in a fair and balanced way, and he has being doing that in an exceptional manner for the last three years. He was the only foreign correspondent living permanently in the Gaza Strip.
We all hoped that he would have been released by now, as the 14 others kidnapped since 2005 were released, and we are today adding our voices to those calling for the Palestinian Authority to redouble its efforts to secure Alan Johnston's speedy release. We are also calling for all attacks on journalists to cease. What more can any of us say? I am sure that people across the EU are hoping and praying for his release. All we are doing today is trying to add our voices to those of his parents and his colleagues, and to say to his kidnappers: realise that if anything happens to him, you will have lost a strong voice telling your story to the world. All you will achieve is to isolate yourself and the Palestinian people further. That cannot be what you want. You want your voice to be heard, not to be further marginalised. These acts make it more difficult for those of us who have always supported the Palestinian cause to persuade people of the validity of the argument, and that is why it is completely self-defeating and betrays the Palestinian people, who continue to suffer.
(CS) Ladies and gentlemen, I have signed the MEPs' letter calling on the Palestinian authorities and other organisations immediately to channel all their efforts into securing the unconditional release of the BBC journalist.
We now urgently call on the Commission and the Council to do likewise and to impose sanctions if diplomatic negotiations fail. The kidnappers who have been holding the journalist for 46 days and President Abbas must know that they are holding back the whole of Palestine on its path to development and are consigning it to isolation.
I wish to emphasise that Alan Johnston's release is vital to the safety of all journalists working in the Middle East. I should like to express here in Parliament the esteem in which I hold Johnston's work over the past three years in Gaza and to applaud the heroism of the work of all his fellow journalists and their families in upholding journalistic freedom in areas of conflict around the world. They are an important source of hope for local populations facing appalling violence that could not be brought to justice without journalistic freedom.
Europe must do all it can to ensure the safety of journalists in this area.
Madam President, Alan Johnston has been a BBC journalist for 16 years and has worked in a variety of countries, including Afghanistan and Uzbekistan, so he has not exactly chosen a comfortable life! During his three years in Gaza he has taken a strong interest in social and political developments there and he has told the story of the people of Gaza. Therefore, as others have said, it very much harms the Palestinian cause for him not to be doing the job that he loves and does so well.
In 2005 and 2006 alone, 181 journalists and assistants were killed, 1678 arrested, 56 kidnapped and 2780 physically attacked or threatened. The year 2006 saw the highest death toll since 1994 when 103 died, in particular in Rwanda, Algeria and the former Yugoslavia. Censorship and media bans are, of course, widespread and persistent.
In this joint motion for a resolution we are calling on all EU bodies - Member State diplomats, the High Representative for CFSP and the Commission - to strengthen and coordinate their efforts to secure Mr Johnston's release. We are also calling on the Palestinian Authority to increase its efforts and it, no doubt, will give the matter all the greater priority if it is pressed by the Palestinian people. I thank all those in Gaza - journalists and citizens of all kinds - for their vocal demands for Alan Johnston's release. They know that they need a journalist of integrity and commitment to give them a window on the world.
Free democracies cannot flourish without press freedom. As we insist on Alan Johnston's safe return, we salute the courage of all journalists who put their safety on the line in order to bring the truth to the world and to allow us all to enjoy democracy.
Madam President, honourable Members, allow me, at this point, to make a brief comment on behalf of the Council and express how very depressing this topic is for all of us. The BBC correspondent, Alan Johnston, was abducted in Gaza on 12 March. A large amount of anxiety was prevalent at last Monday's Council of Foreign Ministers surrounding Mr Johnston, who has already been missing for six weeks. We call for his immediate and unconditional release.
Mr Johnston is an internationally respected journalist with many friends in Gaza. It has always been a matter of concern for him that the world should see with its own eyes how things stand there. His abduction is a criminal act which I can only condemn in the strongest possible terms. At this point, I would also like to extend my sympathy to his family, which is fighting on his behalf, and which has already been living in fear and uneasy uncertainty for more than one and a half months now.
(Applause)
Madam President, it has been more than six weeks since Alan Johnston was kidnapped, and the Commission has expressed its solidarity with his family, friends and colleagues at this very difficult time.
Margot Wallström, as Vice-President of the Commission, has made a public statement on the kidnapping of Mr Johnston on behalf of the whole College, expressing its deep concern over his plight and calling for his immediate release. This week, the kidnapping was condemned by the Council, which has called for Mr Johnston's unconditional release. Furthermore, yesterday, my colleague Louis Michel also raised the issue of the abduction of the BBC journalist during a meeting with the Palestinian Deputy Prime Minister, Mr al-Ahmad. He asked him to use all his influence and contacts and to do everything in his power to locate Mr Johnston. The Deputy Prime Minister assured Mr Michel that he would do all he could to secure a rapid release.
Commissioner Michel also repeated those requests in his meetings with other Palestinian interlocutors during his trip to the region. Intensive coordinated diplomatic efforts are under way for an immediate release of Mr Johnston. Our staff in Jerusalem are following developments closely and inform us that the Palestinian authorities, in cooperation with the security forces, are discussing all possible options with the UK Government, with a view to a successful outcome.
This remains a high priority for President Abbas, and we note the public statements that have also been made by Prime Minister Haniyeh, as well as by Mr Barghouti, on behalf of Palestinian prisoners, and by Palestinians around the world, condemning this kidnapping.
Clearly, the kidnapping of a prominent journalist like Alan Johnston, who has done so much to bring the situation of Palestinians to the world's attention, is particularly distressing. Those responsible for this abduction are doing a disservice to the cause of the Palestinian people and to the peace process in the Middle East.
(Applause)
Thank you for those statements.
The debate is closed.
The vote will take place shortly.